Citation Nr: 0916427	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-00 816	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the RO. 
 
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a videoconference hearing in November 2006. 

In July 2007, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  

In a February 2009 statement, the Veteran raised a new claim 
for a total compensation rating based on individual 
unemployability (TDIU).  Since the issue has not been 
developed or certified for appellate consideration, it is not 
presently before the Board and must be referred to the RO.  
In relation to the new claim, the Board notes that the 
Veteran's Social Security Administration (SSA) disability 
records have not been associated with the claims file.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  A chronic low back disorder is not shown to have clearly 
and unmistakably existed prior to service.  

3.  The currently demonstrated degenerative changes of the 
lumbosacral spine as likely as not are due to recurrent 
strain-type injury that was sustained by the Veteran during 
his period of active service.  



CONCLUSION OF LAW

As the legal presumption of soundness at entry into service 
is not rebutted, by extending the benefit of the doubt to the 
Veteran, his disability manifested by degenerative changes of 
the lumbosacral spine is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In the present case, the Veteran has indicated that he is 
currently in receipt of Social Security Administration (SSA) 
disability benefits.  The record includes a copy of the SSA 
determination, but does not include any of the medical 
documentation supporting that determination.  

Where there is actual notice to VA that a veteran is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits, and the supporting medical documentation relied 
upon.  Baker v. West, 11 Vet. App. 163 (1998).

Even though the SSA records are not currently associated with 
the claims file, the Board finds that all notification and 
development action needed to render a fair decision on the 
issue of service connection for a low back disorder has been 
accomplished in view of the favorable disposition below.  


II.  Analysis

The Veteran is currently asserting that service connection 
for a low back disorder is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

A veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedential 
decisions of the General Counsel.  38 U.S.C.A. § 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the Veteran' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In the present case, the Veteran's service treatment record 
(STR) includes the March 1966 entrance examination report.  
The report indicates that the spine was found "abnormal" 
upon entrance.  The accompanying comments note that the 
Veteran claimed having low back pain.  Similarly, on the 
accompanying self-report, the Veteran wrote that he had back 
trouble and had received treatment for his back in 1963.  He 
also indicated having no recurrent back pain.   

The STR also includes a November 1966 induction record noting 
that the Veteran claimed having a back injury.  Yet, a 
November 1966 lumbosacral X-ray was negative.  

Also, a January 1967 treatment note indicated that the 
Veteran presented with a note and X-ray report from his 
family medical doctor, who provided a diagnosis of narrowing 
of interspace L5 to S1, possible disc syndrome.  

The STR then showed that from February 1967 to August 1968, 
the Veteran repeatedly presented for treatment with 
complaints of low back pain.  


For instance, a February 1967 orthopedic consultation note 
indicated that the Veteran presented with complaints of low 
back pain; findings were noted as minimal.  

A March 1967 treatment note explained that the Veteran had a 
2-year history of backache, which he first injured doing 
mechanic work.  He continued to have occasional trouble, but 
received no further treatment ("Rx").  At that time, he 
complained of pain in the low back going down into both legs.  
After a physical examination, the impression was "probable" 
mild disc disease.  An X-ray study showed a spina bifida 
occulta S1.  

A February 1968 orthopedic consultation report indicated that 
the Veteran complained of low back pain for 3 years.  X-ray 
studies were negative, deep tendon reflexes were 4+ 
bilaterally, and range of motion testing was within normal 
limits.  Also, straight leg raises (SLR) were positive on the 
left at 70 degrees, and there was slightly diminished 
sensation in the left lateral calf.  The diagnosis was that 
of chronic lumbosacral ("LS") sprain.  

Also, in an undated orthopedic questionnaire, the Veteran 
indicated that his low back pain first started in 1964, but 
had become worse.  

Finally, the August 1968 separation physical examination 
report noted that the Veteran's spine was found "normal."  
The separation examination report did not otherwise note any 
complaints or findings relating to the low back.  

Within three months following service, in November 1968, the 
Veteran underwent a VA examination.  On examination, the 
Veteran had no list or abnormal curve of the spine, muscle 
spasm, or loss of motion.  The Veteran reported tenderness 
over the lumbosacral and left ilio-lumbar region.  The 
diagnosis was that of lumbosacral sprain with intermittent 
left sciatic syndrome.  

An accompanying lumbosacral X-ray report indicated no 
intrinsic bone pathology.  The alignment of the vertebrae, 
the width of the discs, and the sacroiliac articulations were 
normal.  

More recently, the record includes a private (non-VA) 
February 2001 MRI of the lumbar spine showing that the 
Veteran presented with complaints of low back pain and 
bilateral leg numbness with pain.  

The impression was that of broad-based bulging of the disc at 
the 4-5 level with central protrusion in association with 
some hypertrophy of the ligamentum flavum and degenerative 
change of the facet joints causing circumferential compromise 
of the spinal canal; disc space narrowing at the 4-5 level 
with loss of the normal signal intensity; and very slight 
central osteophyte formation at the C3-4 level.  

In an August 2002 VAMC treatment note, an impression of 
lumbosacral radiculopathy was provided.  A lumbar spine X-ray 
report indicated spondylosis changes of the disc disease at 
4-5 and 5-1, with moderate reactive changes.  

Similarly, an April 2004 VAMC neurosurgery consultation 
report noted the Veteran's complaints of chronic back pain, 
with pain starting in the back and shooting down to the 
bilateral ankles.  The Veteran also complained of pain 
starting at the top of the head and shooting down to the 
neck.  The assessment was that of degenerative disease of the 
lumbar spine.

Also, private medical records show that in April 2006, the 
Veteran underwent a laminectomy and decompression L4, L5, 
partial S1 with foraminotomies at L4, L5, and S1; posterior 
spinal instrumentation L4 through S1; pedicle screws at L4 
and S1 with transfixator device over L5.  The preoperative 
and postoperative diagnoses were low back pain and bilateral 
L5-S1 radiculopathy secondary to multilevel degenerative disc 
disease with associated spondylosis centrally and 
foraminally.   

In a November 2006 letter, a VA psychologist wrote that the 
Veteran had a history of being treated for a back problem, 
which "apparently" existed during his time in the service 
and had become worse since that time.  

In November 2008, the Veteran underwent a VA spine 
examination.  The examiner, a physician, reviewed the claims 
file and noted that the Veteran's medical history included a 
pre-service back injury.  The Veteran reported no post-
service back injuries.  

The examiner also documented the Veteran's current 
complaints, including daily low back pain, and trouble 
walking and standing for long periods.  The examiner also 
performed a physical examination and reviewed an October 2008 
lumbosacral spine X-ray report, which indicated no acute 
abnormality of the lumbar spine, but extensive spondylosis, 
degenerative disc disease and post-operative changes at L3-
S1.  

Based on her examination, the VA examiner provided a 
diagnosis of degenerative disc disease with spondylosis of 
the lumbosacral spine.  The examiner also determined that the 
evidence of record clearly and unmistakably showed that the 
lumbar spine disability existed prior to the Veteran's 
entrance into active service, but was "clearly" not 
aggravated by service.  Currently, the Veteran's low back 
disorder would be attributed to his post-service occupation 
as a truck driver.  

The examiner then observed that the Veteran's in-service 
condition would be considered preexisting, acute, and 
transitory.  There was no indication of chronicity or 
continuity of treatment following service; the Veteran's 
occupation as a truck driver would be the more likely cause 
of the Veteran's current low back disorder.  

Finally, the examiner explained, there is no indication that 
any presently noted back condition was associated, caused by, 
or the result of any lower back condition noted during active 
service.  

The examiner specified that she came to these conclusions 
based on the in-service "findings," the normal examination 
at separation, and normal X-rays.

In support of his claim, the Veteran wrote in his November 
2001 claim that he hurt his back during basic training and 
that it had been bothering him since that time.  In a March 
2003 statement, the Veteran wrote that he worked as a tire 
mechanic during service, which involved working with 150 
pound and greater tires.  

Similarly, in a May 2005 statement, the Veteran wrote that 
his back "went out" during basic training while performing 
the "low crawl" exercise.  Then, while working as a 
mechanic in the Republic of Vietnam, his back was often in 
pain.  He had to lift heavy transmissions and tires, without 
the aid of power equipment.  He asserted that this aggravated 
and made his back condition worse.  

The record also includes a July 2004 "buddy statement" from 
DLH.  According to DLH, he and the Veteran were wheel 
mechanics during service.  Their duties involved a lot of 
heavy work on trucks.  They had to do all the work manually, 
including pulling engines or transmissions, since they did 
not have any hydraulic equipment.  

DLH also wrote that the Veteran complained about back pain 
during service.  The Veteran just put up with the pain, 
however, because there were no proper medical facilities.  

Based on this record, the Board finds that the Veteran is not 
shown by clear and unmistakable evidence to have a chronic 
low back condition that existed prior to service.  
Importantly, a layperson's account does not constitute the 
type of evidence that would serve as the basis for a finding 
that a condition preexisted service.  Paulson v. Brown, 7 
Vet. App. 466 (1995).  

Accordingly, although the entrance examination report noted 
that the spine was found "abnormal" at entrance, the 
examiner's handwritten notes appear to indicate that this 
finding was based on the Veteran's assertions of having had a 
preexisting injury.  Therefore, the examiner's determination 
does not rebut the presumption of soundness.  See id.  Nor 
does the in-service treatment record show by clear and 
unmistakable evidence that a low back injury preexisted 
service.  

Further, the November 2008 VA examiner's opinion cannot rebut 
the presumption of soundness.  The examiner determined that 
the disorder preexisted service, but she indicated that her 
opinion was based on the in-service "findings."  She did 
not specify which findings, in her opinion, established that 
the disorder clearly and unmistakably preexisted service.  

A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record and cannot overcome the presumption of soundness 
absent contemporaneous clinical evidence or recorded history 
on the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional).  

Accordingly, the VA examiner's opinion based on that evidence 
cannot constitute clear and unmistakable evidence that the 
condition existed prior to service.

For these reasons, the Board finds that the Veteran is 
entitled to the presumption of soundness.  Therefore, the 
Board need not address whether the disorder underwent a 
permanent increase in severity during active service.  

With regard to the issue of direct service connection, the 
Board finds that the evidence to be at least in a state of 
relative equipoise in showing that the low back disorder was 
as likely as not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

The November 2008 VA examiner opined that the currently 
diagnosed low back disorder was not related to the Veteran's 
active service.  This is a medical conclusion that the Board 
cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 
66 (1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board's duty is to assess the credibility and probative 
value of medical evidence.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The probative weight of medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Owens, 7 Vet. 
App. at 433.  

Here, the November 2008 VA examiner's opinion is found to 
have limited probative value.  First, the VA examiner did not 
account for the Veteran's numerous complaints of low back 
pain during service.  Rather, she simply noted the negative 
X-ray reports and the separation examination report showing 
that the low back was found normal.  

Also, importantly, the VA examiner did not account for the 
medical evidence clearly showing that the Veteran was 
diagnosed with chronic low back sprain during service.  

The VA examiner's opinion also has limited probative value, 
since she found that there was no evidence of a continuity of 
treatment following service.  The Board notes that she did 
not account for the post-service VA examination, which 
confirmed the diagnosis of low back sprain within three 
months following the Veteran's discharge (when he first 
applied for service connection).  

Since she did not account for the post-service VA 
examination, the 2008 VA examiner's opinion is determined to 
be based on an incomplete and factually inaccurate review of 
the relevant medical history.  Therefore, her conclusions 
have limited probative value.  See Nieves-Rodriquez v. Peake, 
22 Vet. App. 295, 304 (2008).  

On the other hand, the Board finds that the lay evidence of 
record is credible and probative evidence supporting the 
Veteran's claim.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess the credibility and 
weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) (in weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

Importantly, laypersons are competent to report on the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Although a layperson is not competent to offer opinions on 
medical diagnosis or causation, the lay evidence, including 
the Veteran's assertions and the "buddy statement," support 
a finding of in-service incurrence and post-service 
continuity of symptomatology.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report on 
that of which he or she has personal knowledge).  

In conclusion, the Board finds that the weight of the 
evidence supports the Veteran's claim.  Accordingly, service 
connection for degenerative changes of the lumbosacral spine 
is warranted.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  



ORDER

Service connection for degenerative changes of the 
lumbosacral spine is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


